Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van De Vrie et al 2016/0003977 in view of Mathieu et al 2019/0010463 (see paragraph 0264).
Van De Vrie is applied essentially for reasons of record, the primary reference disclosing the basic claimed additive manufacturing printer apparatus and method lacking essentially the employment of an ultrafast laser with an infrared wavelength between 800-2,000 nm as the laser curing source.  Note that the primary reference does not have to use a UV curing resin, but instead may use an infrared –ie, thermally cured—resin to be cured in the second step.  Also, the final curing fifth step is taught as being through heat or infrared, while there is no direct disclosure concerning the fourth curing step.  However, Van De Vries et al (paragraph 0013) teaches that the substrate would be heated in the second, fourth and fifth curing steps.  The point is, it would appear that the primary reference does not require using a UV cured resin in any of the deposition steps or curing steps.  Mathieu et al (see paragraph 0264) teaches that additive manufacturing can be performed by curing or solidifying the material using a laser that would be an ultrafast laser—ie, a femtosecond laser.  It is commonly known in the art that such lasers direct radiation having a wavelength in the infrared range  --ie, 800-2,000 nm—as set forth in instant claim 1.  Given that the primary reference discloses an infrared light source (paragraph 0009) that comprises an IR spot (paragraph 0014) to perform the curing, it is submitted that Van De Vries et al is in fact disclosing an infrared laser to perform the thermal curing.  It surely would have been obvious to one of ordinary skill in this art to employ a known ultrafast femtosecond laser as taught by Mathieu et al in the apparatus and method of the primary reference to facilitate the curing of the deposited optical material.  At paragraph 0022, the primary reference teaches relative motion between a substrate on which the material is deposited and the print head.  The translation stage and/or galvo-scanner of instant claim 4 are conventional in the art—Official Notice is hereby taken of this—and  such would have been an obvious feature in the structure of Van De Vries et al to facilitate accurate deposition of the material.  Again, the teaching of an IR spot in the primary reference would suggest that the focusing lens of instant claim 5 is met in the primary reference.  
2.Claim(s) 7-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van De Vrie et al 2016/0003977 in view of Mathieu et al 2019/0010463 and Blessing et al 2013/0286073, with Van De Vrie et al and Mathieu et al being applied for reasons of record as set forth in paragraph 1, supra, and Blessing et al being applied for reasons as set forth in paragraph 3 of the previous office action.
3.Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection.  In view of applicant’s arguments and upon reconsideration, new art to Mathieu et al has been applied that is submitted to render the use of an ultrafast infrared laser as obvious in the apparatus and method of Van De Vrie et al.  Contrary to applicant’s comments, Van De Vrie et al is not limited to providing a UV curable resin, but in fact can use an infrared curable resin—ie, a thermally cured resin.  Certainly, it would have been obvious to use a known infrared laser as taught by Mathieu et al as the IR laser in Van De Vrie et al.  In view of the new grounds of rejection, applicant’s comments with respect to Shkolnik are now not in point.    
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742